Citation Nr: 0938031	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  99-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from February 1964 to February 
1968.  He died in mid-1998.  The appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claim.

This case was previously before the Board in December 2000, 
October 2004, and January 2005 at which time it was remanded 
for additional development.  It is now returned to the Board.

It is noted that the Veteran's claims file has unfortunately 
been lost, and efforts were undertaken by the RO to 
reconstruct the claims file.  The Board has kept this 
situation in mind while addressing the appellant's claim, and 
realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  While some of the 
evidence initially of record has not been associated with the 
rebuilt claims file, the Board will incorporate evidence 
reported in prior correspondence which was of record prior to 
the loss of the original claims file.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was malignant 
glioblastoma.

2.  Malignant glioblastoma did not have its onset during 
active service or result from disease or injury in service, 
or from a service-connected disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  However, in the 
recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
U.S. Supreme Court held that the Federal Circuit's blanket 
presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki 
v. Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2001, September 2002, January 
2003, February 2005, May 2009, June 2009, and July 2009, the 
appellant was notified of the evidence not of record that was 
necessary to substantiate her claim.  She was told what 
information that she needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

In this case the Veteran appellant contends that the 
Veteran's death was a result of exposure to chemicals and 
herbicides in service.  The various notice letters told the 
appellant that she needed medical evidence relating the cause 
of the Veteran's death to service.  Therefore, it was 
responsive to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As noted above, the Veteran's claims 
file has unfortunately been lost, and efforts were undertaken 
by the RO to reconstruct the claims file.  While some of the 
evidence initially of record has not been associated with the 
rebuilt claims file, the Board will incorporate evidence 
reported in prior correspondence which was of record prior to 
the loss of the original claims file.  A VA medical opinion 
has been obtained.  There is no indication of any additional, 
available, relevant records that the RO failed to obtain.  In 
sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection for cause of the Veteran's death

The appellant principally argues that the Veteran developed 
malignant glioblastoma, due to or as a consequence of 
exposure to certain chemicals and herbicides during his 
period of active service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and must regretfully deny the 
appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

When this matter was previously before the Board in October 
2004, additional development was conducted by requesting an 
Independent Medical Examiner (IME) opinion pursuant to its 
authority under 38 U.S.C.A. § 7109.  In the request for the 
IME opinion, the Board set forth pertinent evidence that was 
of record in the Veteran's claims file at that time.  This 
evidence is being incorporated herein from the October 2004 
IME request as follows:

The veteran served on active duty in the Air Force from 
February 1964 to February 1968.  He served as a 
munitions specialist at Nha Trang Airport, Republic of 
Vietnam, from September 1965 to October 1966.

The record shows that the Veteran died at home at the 
age of 53.  The immediate cause of death, as shown on 
the Certificate of Death, was malignant glioblastoma.  
No significant conditions contributing to death were 
shown.  An autopsy was not performed.

The Veteran's service treatment records are negative for 
complaints or findings referable to a brain tumor.  The 
record shows that the Veteran presented to his private 
physician on June 2, 1997, with complaints of right-
sided numbness and tingling, especially of his ear and 
his lower extremity.  He was sent to the emergency room, 
where a computed tomography (CT) scan and a magnetic 
resonance imaging (MRI) study revealed a possible left 
thalamic infarct that was enhancing.  An astrocytoma was 
suspected, and the Veteran was admitted to the hospital 
on June 3, 1997, for further evaluation.  His history on 
admission was significant for hypertension and 
borderline diabetes mellitus, which was reportedly 
managed with dietary restrictions.  A serum glucose at 
that time was 195 mg/dl.  On June 4, 1997, the Veteran 
underwent a tumor biopsy that resulted in a dense right 
hemiplegia, apparently from a cerebrovascular accident, 
and resulted in his transfer to the rehabilitation floor 
on June 7, 1997.  A surgical pathology report of June 6, 
1997, shows a diagnosis of malignant astrocytic neoplasm 
consistent with "anaplastic astrocytoma," also 
described on medical consultation as a Grade III 
astrocytoma of the left thalamic region.  A pathologist 
at the Mayo Clinic examined the Veteran's slides and 
tissue blocks later in June and concurred in the 
diagnosis, finding a "grade 3 fibrillary astrocytoma 
(anaplastic astrocytoma)."  Although various treatment 
modalities were undertaken, the brain tumor first 
visualized in June 1997 was essentially refractory to 
all treatment efforts, and the Veteran died in mid-1998.

The record shows that when the Veteran was seen by Dr. 
Brig on August 12, 1997, it was noted that he was 
currently on tapering doses of Decadron (Dexamethasone) 
and required some Glucotrol (glipizide) for steroid-
induced hyperglycemia.  Thereafter, the Veteran's dosage 
of Decadron was increased.  In late September 1997, 
glipizide was prescribed.  When seen on December 9, 
1997, his medications included two milligrams of 
Decadron every eight hours and 20 milligrams of 
glipizide three times a day.  However, his serum glucose 
continued to spike, with a serum glucose reading of 552 
on March 23, 1998.  When seen by Dr. Page, a private 
endocrinologist, in early April 1998, it was reported 
that the Veteran had been put on insulin by his treating 
physician in January 1998 after his blood sugars had 
risen dramatically on glucocorticoids.  (The record 
shows that Dr. Lubas initiated insulin dosages on 
January 14, 1998).  Dr. Page diagnosed type 2 diabetes 
mellitus that was mainly steroid-induced, although he 
noted that the Veteran appeared to have some underlying 
mild diabetes.  (The record indicates that a fasting 
blood sugar of 239 was recorded in January 1995 and that 
an impression of "borderline" diabetes mellitus had 
been entered as early as February 1995.)  Dr. Page 
stated that the Veteran was quite insulin resistant 
because of the Decadron and needed large doses of 
insulin to improve his glycemic control.  

In a letter dated in October 2002, Dr. Page noted that 
the Veteran had been diagnosed with borderline diabetes 
mellitus two to three years before his brain tumor was 
diagnosed.  Dr. Page stated that stress, and steroid use 
as part of the therapy for his malignancy, caused the 
Veteran's blood sugars to dramatically elevate and 
disrupted his immune system, potentially contributing to 
the inability of his body to fight the malignant brain 
tumor, and thus contributed to his ultimate death.

A report of a VA examiner in November 2003 noted that 
the treatment of brain tumors required the use of high 
doses of steroids, usually Decadron, that almost always 
exacerbated diabetes and made the management of diabetes 
more difficult.  Thus, the examiner stated, the 
Veteran's diabetes was worsened when he developed his 
malignant brain tumor.  The examiner was further of the 
opinion that the worsening of his diabetes made his care 
much more difficult during the time of his terminal 
illness.  Although the Veteran did not die from diabetic 
complications, "they did contribute to his quality of 
life [sic]."

The Board is forced to rely on the facts recorded in the 
October 2004 IME request.  Under similar circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board can rely on facts as stated in a 
prior Board decision because the application of the 
presumption of regularity requires that, in the absence of 
clear evidence to the contrary, it must be assumed that the 
Board accurately recorded the facts as they then existed.  
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The 
Court reasoned, "[t]o hold otherwise would require this 
Court to presume that [VA] in its prior decision on the claim 
did not properly discharge its official duties."  Id. 

A VA expert medical opinion from a Chief of Hematology and 
Oncology, dated in August 2009, shows that the Veteran's 
records were said to have been reviewed in detail, revealing 
a history of a glioblastoma.  The examiner also reviewed a 
letter from the National Institute of Health (NIH) which had 
quoted an epidemiologist from the University of California; 
and the October 2002 letter from Dr. Page.  Based on the 
latest NIH consensus statement regarding brain tumors (which 
was said to be well referenced by 195 supporting evidenced 
based articles and included all the major research done in 
the preceding 20 years regarding brain tumors), and a review 
of the recent literature, ionizing radiation was one of the 
few factors shown to have a strong association with brain 
tumors.  Viruses could induce brain tumors in animals in the 
experimental setting; however, there was no conclusive data 
to point to viruses as a cause of brain tumors in humans.  
Although many chemicals could induce brain tumors in 
laboratory animals, no definite associations had been found 
in humans.  Also lacking was conclusive evidence that 
occupational exposure to industrial chemicals leads to the 
development of brain tumors.  A large meta-analysis of 
studies examining workers in the petroleum industry found no 
increased risk of brain tumors in this population.  The 
examiner concluded that based on the most recent consensus 
statement, after a thorough review of the Veteran, was that 
there was not an association between his glioblastoma and 
Agent Orange or other toxins, and that there was not an 
association with jet fuel.

Having carefully considered the claim in light of the record 
and applicable law, the Board finds that the weight of the 
competent medical evidence of record does not show that 
service connection is warranted on the theory that the 
Veteran's exposure to Agent Orange or jet fuel in service 
resulted in the development of his glioblastoma.

Initially, the Board notes that the Veteran's service 
treatment records showed no treatment for any such condition.  
Additionally, there is no evidence that the Veteran's brain 
tumor manifested to a compensable degree within one year 
after separation from service such as to warrant service 
connection for the cause of the Veteran's death on a 
presumptive basis under 38 C.F.R. § 3.309(a).

The appellant asserts that the Veteran developed his 
malignant glioblastoma, in part, due to exposure to Agent 
Orange during service.  However, service connection on a 
presumptive basis for malignant glioblastoma based on 
herbicides exposure is not warranted.  It is not one of the 
listed disabilities for which presumptive service connection 
may be granted at this time.  See 38 C.F.R. § 3.309(e); See 
Notice, 72 Fed. Reg. 32395-32407.  The appellant has not 
provided any competent medical evidence to support her 
assertion that the Veteran had malignant glioblastoma that 
was due to exposure to herbicides in service.  As noted 
above, the August 2009 VA expert medical opinion concluded 
that there was not an association between the glioblastoma 
and Agent Orange or other toxins.  The Board has considered 
the October 2002 letter from Dr. Page, however, the VA expert 
medical opinion specifically indicated that this opinion had 
been considered, yet an association could not be made.  As 
such, service connection on a presumptive basis pursuant to 
38 C.F.R. § 3.309(e) is not warranted.

The Board now turns to the issue of whether service 
connection for the cause of the Veteran's death is warranted 
based upon direct causation, to include whether it was the 
result of exposure to jet fuel.  The Veteran's service 
treatment records do not show that he had developed malignant 
glioblastoma during service.  The earliest medical evidence 
of record the development of a brain tumor was not until June 
1997 when he was diagnosed with a malignant astrocytoma of 
the brain.  This was almost 29 years following his separation 
from service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to a brain tumor during the Veteran's 
period of active service.  There is also no probative 
evidence establishing a medical nexus between military 
service and the Veteran's cause of death.  In fact, the 
August 2009 VA expert medical opinion concluded that there 
was not an association between the glioblastoma and jet fuel.  
Thus, service connection for the cause of the Veteran's death 
on a direct basis is not warranted.

The Board has also considered whether service connection for 
the cause of the Veteran's death would be warranted on the 
premise that the malignant glioblastoma was secondary to the 
Veteran's diabetes mellitus, which presumably could have been 
manifested as a result of exposure to herbicides in Vietnam.  
In this regard, the Board has considered the October 2002 
letter from Dr. Page which noted that the Veteran had been 
diagnosed with borderline diabetes mellitus two to three 
years before his brain tumor was diagnosed; and that stress 
and steroid use as part of the therapy for his malignancy, 
caused the Veteran's blood sugars to dramatically elevate and 
disrupted his immune system, potentially contributing to the 
inability of his body to fight the malignant brain tumor, and 
thus contributed to his ultimate death.  The Board finds that 
this opinion, which suggests that the malignant glioblastoma 
was potentially related to the diabetes mellitus, was 
speculative in nature, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2009); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board finds probative the August 2009 VA expert medical 
opinion which considered the October 2002 opinion of Dr. 
Page, yet concluded that there was no association between the 
glioblastoma and Agent Orange.  This opinion was definitive, 
based upon a complete review of the available medical 
evidence and most current relevant literature, and supported 
by detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the cause of the Veteran's 
death.  Layno; 38 C.F.R. § 3.159(a)(2). However, as a lay 
person, she is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of the 
Veteran's death (i.e. that the Veteran's death was related to 
service) because she does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence shows that the Veteran developed 
malignant glioblastoma which led to his death many years 
after service.  That fatal disability was not service-
connected, nor does any probative medical evidence of record 
demonstrate that it was caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the Veteran's death.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


